Peters, P.J.
Appeal from a judgment of the County Court of Ulster County (Williams, J), rendered May 19, 2011, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with grand larceny in the third degree and waived his right to appeal. County Court thereafter sentenced him, as a second felony offender, to the agreed-upon sentence of SVa to 7 years in prison. Defendant appeals.
Defendant does not dispute that he validly waived his right to appeal, and our review of the record reveals that the waiver encompassed both his conviction and sentence (see People v Maracle, 19 NY3d 925 [2012]). Accordingly, defendant’s claim of judicial bias is precluded by his valid appeal waiver (see People v Carbone, 101 AD3d 1232, 1233 [2012]; People v White, 81 AD3d 1039, 1039 [2011]), as is his contention that his sentence is harsh and excessive (see People v Ferro, 101 AD3d 1243, 1244 [2012], lv denied 20 NY3d 1098 [2013]; People v Lopez, 97 AD3d 853, 853-854 [2012], lv denied 19 NY3d 1027 [2012]).
Rose, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed.